PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/077,805
Filing Date: 14 Aug 2018
Appellant(s): GIVAUDAN SA



__________________
Floyd Trillis III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 30, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 10, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle (US Patent No. 2,926,091; Feb. 23, 1960) in view of Sharma (US Patent No. 4,931,304; June 5, 1990) and Douglass (US Patent No. 4,859,486; Aug. 22, 1989).
Regarding claims 1-2, 4 and 20, Riddle discloses a delivery system comprising at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 5% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
Sharma discloses a process of making flavor absorbed nuts, wherein an amount of flavor oil is added to nuts. Sharma teaches that the amount of flavor oil can vary, including amounts from 1.8% (See Example V with 225 grams nuts and 4.0 grams oil) to 4.0% by weight (See Example VII). While Sharma fails to specifically teach the claimed amount of 5 to 15%, Sharma teaches that it is known in the art to provide a higher amount of flavor oil for the nuts than what is taught by Riddle. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. Therefore, based upon the combined teachings of Riddle and Sharma, the claimed amount of flavorant is merely an obvious variant over the prior art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, absent a showing that the amount of flavorant is critical, the claimed amount is obvious to one of ordinary skill in the art depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product.
While Riddle teaches the delivery system as described above, Riddle is silent with respect to the flavorant having an octanol/water partitioning coefficient logP of less than 3. The instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils. 
As Riddle teaches flavor oil, the flavor oil of Riddle is considered to have the claimed octanol/water partitioning coefficient logP of less than 3 absent a showing otherwise. Further, Riddle discloses that the flavors to be imparted will vary depending on the results desired and therefore it would have been obvious to one of ordinary skill in the art to vary the type of flavorant, wherein the flavorant has an octanol/water partitioning coefficient logP of less than 3, to result in a sesame seed product having a desired flavor. 
With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the amounts and types of flavorant and encapsulant to result in a desired T50 value. 
Again, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, as stated above, Riddle teaches that the encapsulant is selected from seeds, but fails to teach that the seeds are partial seeds.
Douglass teaches a method of preparing ground seed meal having a flavoring, wherein the ground seed meal comprises partial seeds that is further flavored. Douglass teaches that the flavored ground seed meal is used to make a variety of food items (col 3 line 60 – col 4 lines 20, col 5 lines 20-35).
As it is known in the art to provide partial seeds (e.g. ground seed meal) having a flavorant, it would have been obvious to have the encapsulant of Riddle be partial seeds instead of whole seeds based upon what is taught by Douglass. Douglass clearly teaches that it is known in the art to provide ground seed meal with a flavoring and therefore using ground seed meal as the encapsulant in Riddle would have been obvious to one of ordinary skill in the art depending on the desired use of the delivery system. Using ground seed meal instead of whole seeds would allow the delivery system to be incorporated into a variety of foodstuff as taught by Douglass. Further, using ground seed meal in the delivery system of Riddle would further provide a greater surface area for the flavorant, thus allowing for the incorporation of more flavoring.
Regarding claim 3, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 5, Riddle further teaches that the delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, etc. (col 2 lines 1-10). Therefore, Riddle teaches a consumable comprising the delivery system of claim 1. 
Regarding claim 6, Riddle discloses that the system can further include an active element (See Examples).
Regarding claim 7, Riddle also teaches that the system can further include thickeners (e.g. gum acacia) and functional ingredients (e.g. alcohol) (See Examples).
Regarding claim 8, Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 
Regarding claims 9, 10, 12 and 16, Riddle discloses a delivery system comprising at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 5% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
Sharma discloses a process of making flavor absorbed nuts, wherein an amount of flavor oil is added to nuts. Sharma teaches that the amount of flavor oil can vary, including amounts from 1.8% (See Example V with 225 grams nuts and 4.0 grams oil) to 4.0% by weight (See Example VII). While Sharma fails to specifically teach the claimed amount of 5 to 15%, Sharma teaches that it is known in the art to provide a higher amount of flavor oil for the nuts than what is taught by Riddle. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. Therefore, based upon the combined teachings of Riddle and Sharma, the claimed amount of flavorant is merely an obvious variant over the prior art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, absent a showing that the amount of flavorant is critical, the claimed amount is obvious to one of ordinary skill in the art depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product.
While Riddle teaches the delivery system as described above, Riddle is silent with respect to the flavorant having an octanol/water partitioning coefficient logP of less than 3. The instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils. 
As Riddle teaches flavor oil, the flavor oil of Riddle is considered to have the claimed octanol/water partitioning coefficient logP of less than 3 absent a showing otherwise. Further, Riddle discloses that the flavors to be imparted will vary depending on the results desired and therefore it would have been obvious to one of ordinary skill in the art to vary the type of flavorant, wherein the flavorant has an octanol/water partitioning coefficient logP of less than 3, to result in a sesame seed product having a desired flavor. 
With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the amounts and types of flavorant and encapsulant to result in a desired T50 value. 
Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 
Again, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, as stated above, Riddle teaches that the encapsulant is selected from seeds, but fails to teach that the seeds are partial seeds.
Douglass teaches a method of preparing ground seed meal having a flavoring, wherein the ground seed meal comprises partial seeds that is further flavored. Douglass teaches that the flavored ground seed meal is used to make a variety of food items (col 3 line 60 – col 4 lines 20, col 5 lines 20-35).
As it is known in the art to provide partial seeds (e.g. ground seed meal) having a flavorant, it would have been obvious to have the encapsulant of Riddle be partial seeds instead of whole seeds based upon what is taught by Douglass. Douglass clearly teaches that it is known in the art to provide ground seed meal with a flavoring and therefore using ground seed meal as the encapsulant in Riddle would have been obvious to one of ordinary skill in the art depending on the desired use of the delivery system. Using ground seed meal instead of whole seeds would allow the delivery system to be incorporated into a variety of foodstuff as taught by Douglass. Further, using ground seed meal in the delivery system of Riddle would further provide a greater surface area for the flavorant, thus allowing for the incorporation of more flavoring.
Regarding claim 11, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 13, Riddle further teaches that the delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, etc. (col 2 lines 1-10). Therefore, Riddle teaches a consumable comprising the delivery system of claim 1. 
Regarding claim 14, Riddle discloses that the system can further include an active element (See Examples).
Regarding claim 15, Riddle also teaches that the system can further include thickeners (e.g. gum acacia) and functional ingredients (e.g. alcohol) (See Examples).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle (US Patent No. 2,926,091; Feb. 23, 1960) in view of Sharma (US Patent No. 4,931,304; June 5, 1990), Mody (US Patent No. 6,676,982 B2; Jan. 13, 2004), and Douglass (US Patent No. 4,859,486; Aug. 22, 1989).
Regarding claim 17, Riddle a delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, etc. (col 2 lines 1-10). Therefore, Riddle teaches a cereal comprising a delivery system. 
Riddle teaches that the delivery system comprises at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 1% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
Sharma discloses a process of making flavor absorbed nuts, wherein an amount of flavor oil is added to nuts. Sharma teaches that the amount of flavor oil can vary, including amounts from 1.8% (See Example V with 225 grams nuts and 4.0 grams oil) to 4.0% by weight (See Example VII). While Sharma fails to specifically teach the claimed amount of 5 to 15%, Sharma teaches that it is known in the art to provide a higher amount of flavor oil for the nuts than what is taught by Riddle. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. Therefore, based upon the combined teachings of Riddle and Sharma, the claimed amount of flavorant is merely an obvious variant over the prior art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, absent a showing that the amount of flavorant is critical, the claimed amount is obvious to one of ordinary skill in the art depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product.
With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the amounts and types of flavorant and encapsulant to result in a desired T50 value. 
Again, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
While Riddle teaches a cereal comprising the delivery system as described above, Riddle fails to specifically teach a cereal bar comprising dry ingredients and a binder along with the delivery system.
Mody discloses a nutritional food bar that can be a cereal bar, wherein the cereal bar comprises dry ingredients, a binder, and sesame seeds (col 4 lines 50-55, Col 6 Table 1).
As it is known in the art for a cereal bar to contain sesame seeds, it would have been obvious for the consumable of Riddle to be a cereal bar as taught by Mody, thereby comprising dry ingredients and a binder. Doing so would yield the predictable result of providing a nutritional cereal bar having a delivery system for imparting a desired flavor to the cereal bar. 
Further, as stated above, Riddle teaches that the encapsulant is selected from seeds, but fails to teach that the seeds are partial seeds.
Douglass teaches a method of preparing ground seed meal having a flavoring, wherein the ground seed meal comprises partial seeds that is further flavored. Douglass teaches that the flavored ground seed meal is used to make a variety of food items (col 3 line 60 – col 4 lines 20, col 5 lines 20-35).
As it is known in the art to provide partial seeds (e.g. ground seed meal) having a flavorant, it would have been obvious to have the encapsulant of Riddle be partial seeds instead of whole seeds based upon what is taught by Douglass. Douglass clearly teaches that it is known in the art to provide ground seed meal with a flavoring and therefore using ground seed meal as the encapsulant in Riddle would have been obvious to one of ordinary skill in the art depending on the desired use of the delivery system. Using ground seed meal instead of whole seeds would allow the delivery system to be incorporated into a variety of foodstuff as taught by Douglass. Further, using ground seed meal in the delivery system of Riddle would further provide a greater surface area for the flavorant, thus allowing for the incorporation of more flavoring.
Regarding claim 18, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 19, Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 


 (2) Response to Argument
Appellant's arguments have been fully considered but they are not persuasive.
Appellant argues on pages 7-8 that the combination does not teach or suggest the claimed encapsulant. Appellant states that the primary reference does not teach or suggest partial seeds or partial grain as Riddle teaches using whole seeds. Appellant further states that Douglass relates to sunflower seeds that are ground into a dough, which is not an encapsulant. 
This is not found persuasive. As stated above, in the rejection, the examiner recognizes that Riddle fails to teach partial seeds and further relies upon Douglass. Douglass teaches a method of preparing ground seed meal having a flavoring, wherein the ground seed meal comprises partial seeds that is further flavored. 
While Douglass teaches that the ground seed meal, or partials seeds, can be further made into a dough, this does not negate the fact that Douglass teaches that it is known in the art to provide partial seeds (e.g. ground seed meal) having a flavorant. Therefore, it would have been obvious to have the encapsulant of Riddle be partial seeds instead of whole seeds based upon what is taught by Douglass. Douglass clearly teaches that it is known in the art to provide ground seed meal with a flavoring and therefore using ground seed meal as the encapsulant in Riddle would have been obvious to one of ordinary skill in the art depending on the desired use of the delivery system. Using ground seed meal instead of whole seeds would allow the delivery system to be incorporated into a variety of foodstuff as taught by Douglass. Further, using ground seed meal in the delivery system of Riddle would further provide a greater surface area for the flavorant, thus allowing for the incorporation of more flavoring.
Further, this is merely a change is size/proportion over the whole seeds taught by Riddle. As stated in MPEP 2144.04 IV A: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, as there is nothing unexpected regarding using partial seeds versus whole seeds in Riddle, as it is expected that partial seeds would further provide a greater surface area for the flavorant, thus allowing for the incorporation of more flavoring, this argument is not persuasive. 
Appellant further argues on pages 8-9 that the combination of the prior art does not teach or suggest the claimed T50 dissolution profile. 
This is not found persuasive as the examiner recognizes that the prior art fails to specifically teach the claimed T50 dissolution profile. However, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the amounts and types of flavorant and encapsulant to result in a desired T50 value. 
Again, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Appellant has not presented any arguments against the obviousness statement and has merely stated that the allegation is not reasonable or sufficient without providing reasoning why. Therefore, appellant hasn’t addressed the merits of the rejection. The combination of the prior art, as stated above, teaches the same components and therefore one of ordinary skill in the art would expect the flavor delivery system of the prior art to behave the same. The claims are very broad and only require a seed with oil. No criticality has been shown regarding the claimed properties and therefore this argument is not persuasive. 
Appellant further argues on pages 9-10 that the combination of the prior art does not teach or suggest the claimed amount of at least one non-aqueous flavorant having the claimed logP value. 
This is not found persuasive as the examiner recognizes that Riddle is silent with respect to the flavorant having an octanol/water partitioning coefficient logP of less than 3. However, the instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils, which is very broad. 
As Riddle teaches flavor oil, the flavor oil of Riddle is considered to have the claimed octanol/water partitioning coefficient logP of less than 3 absent a showing otherwise. Further, Riddle discloses that the flavors to be imparted will vary depending on the results desired and therefore it would have been obvious to one of ordinary skill in the art to vary the type of flavorant, wherein the flavorant has an octanol/water partitioning coefficient logP of less than 3, to result in a sesame seed product having a desired flavor. 
Again, as stated above, appellant has not presented any arguments against the obviousness statement and has merely stated that the allegation is not reasonable or sufficient without providing reasoning why. Therefore, appellant hasn’t addressed the merits of the rejection. The combination of the prior art, as stated above, teaches the same components and therefore one of ordinary skill in the art would expect the flavor oil of the prior art to have the same properties as claimed given that the instant specification discloses that flavoring oils have the claimed properties. The claims are very broad and only require a seed with oil. No criticality has been shown regarding the claimed properties and therefore this argument is not persuasive. 
With respect to the amount of flavoring oil present, the examiner recognizes that the prior art fails to teach the exact claimed amount. 
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 5% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
Sharma discloses a process of making flavor absorbed nuts, wherein an amount of flavor oil is added to nuts. Sharma teaches that the amount of flavor oil can vary, including amounts from 1.8% (See Example V with 225 grams nuts and 4.0 grams oil) to 4.0% by weight (See Example VII). While Sharm fails to specifically disclose 5% as claimed, the examiner notes that 4% and 5% as so close that one of ordinary skill would expect the same outcome regarding the delivery system flavor and properties.
Further, it would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. Therefore, based upon the combined teachings of Riddle and Sharma, the claimed amount of flavorant is merely an obvious variant over the prior art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, absent a showing that the amount of flavorant is critical, the claimed amount is obvious to one of ordinary skill in the art depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/STEPHANIE A COX/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        

Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791               
                                                                                                                                                                                         /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.